Determination of the respondent Commissioner of the New York State Division of Housing and Community Renewal, dated June 9, 1989, which revoked a certificate of eviction is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by *259order of the Supreme Court, New York County [Beverly S. Cohen, J.], entered Mar. 5, 1990), is unanimously dismissed, without costs, and without disbursements.
Upon review of the record we find that there is substantial evidence to support the Commissioner’s determination that the evicted former tenant was a bona fide tenant for over 20 years, for purposes of applying the protections of the rent control laws as set forth in section 26-408 (b) (1) of the Administrative Code of the City of New York. (Emay Props. Corp. v Norton, 136 Misc 2d 127.) Further, the constitutionality of the provisions protecting twenty-year tenants has been upheld on numerous occasions (see, Matter of McMurray v New York State Div. of Hous. & Community Renewal, 135 AD2d 235, 238, affd 72 NY2d 1022, rearg denied 73 NY2d 918), and in light of the fact that petitioner has not been denied the economically viable use of his property, we find the statute as applied in this case does not constitute a taking of property without due process of law (see generally, Seawall Assocs. v City of New York, 74 NY2d 92, stay denied 492 US 935, cert denied — US —, 107 L Ed 2d 503).
We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.